The appellant, Robert L. Creager, appeals from an order of the Miami County Common Pleas Court finding him in direct contempt for failure to comply with a directive of the Miami County Grand Jury requesting a handwriting exemplar, and ordering him incarcerated until he complies with the order.
We have previously appointed appellate counsel for this appeal and determined the appeal is not moot, although the term of the grand jury has expired because the issue is capable of repetition and will evade review. See In re Miami Cty. GrandJury Directive to Creager (1992), 82 Ohio App.3d 269,611 N.E.2d 881.
In his sole assignment, appellant contends the grand jury order violates his right to protection against self-incrimination as guaranteed by the federal and Ohio Constitutions. We disagree.
The appellant's assertion that the Fifth Amendment to the United States Constitution protects him from providing the grand jury his handwriting exemplar is baseless. Gilbert v.California (1967), 388 U.S. 263, 87 S.Ct. 1951, 18 L.Ed.2d 1178;State v. Heston (1972), 29 Ohio St.2d 152, 58 O.O.2d 349,280 N.E.2d 376.
The Court of Appeals for Wayne County long ago held that the privilege against self-incrimination as guaranteed by Section10, Article I of the Ohio Constitution applies only to disclosure by utterance, oral or written. State v. Gatton
(1938), 60 Ohio App. 192, 14 O.O. 20, 20 N.E.2d 265. We agree that the privilege against self-incrimination as protected by the Ohio Constitution is identical to that found in theFifth Amendment to the United States Constitution. It is a "testimonial" privilege and the privilege does not protect an accused from being required to provide examples of his handwriting. The appellant's assignment is overruled.
The judgment of the trial court will be affirmed.
Judgment affirmed.
WOLFF and FAIN, JJ., concur. *Page 674